DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on March 30, 2022 with respect to the amended claims have been acknowledged but not found persuasive as stated below.  A new ground of rejection is introduced for advancing prosecution.  Currently claims 1-3 and 5-15 are rejected; and claim 4 is canceled.
	Applicant argues that cited references fail to teach that “at least some of the profile information matches setting information received”.  Examiner respectfully disagrees.  Liao prescribes in p0020: “The scanning apparatus 10 may store the scan-image data in its storage device 110, transmit the data to the computer terminal 20A or network server 30, or process the scan-image data and send the processed data to other destinations via email or fax, or to a printer for print out, according to the default settings of the apparatus 10 or the settings included in the user profile.”  It is clear from Liao that the apparatus 10 has a choice to make on whether to transmit the data based on its setting.  That is, if it is not set accordingly or it doesn’t have a corresponding capability for processing the setting, the data would not be transmitted.  Therefore, it would have been obvious to an ordinary skilled in the art that the apparatus’ own capability/profile has to match received setting information for proper operation including transmission.  
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP Pub: 2015135607) and in further view of Liao (US Pub: 2012/0013951) and Ogino (JP Pub: 2004341591).
Regarding claim 1 (currently amended), Sato teaches: An image forming apparatus comprising: a memory configured to store setting information [page 3: p04]; a controller configured to determine whether to transmit image forming data to a distribution server based on the setting information; and a communication unit configured to receive the image forming data from a terminal and to transmit the image forming data to the distribution server based on the determination [page 10: p04].
Sato does not teach profile information stored at the image forming apparatus.  In the same field of endeavor, Liao teaches: a memory configured to store profile information indicating a criterion, and a controller configured to determine whether to transmit image forming data to a distribution server based on whether the at least some of the profile information matches the setting information received [p0020 (Whether transmitting data to anther destination such as a server or a printer depends on default settings and setting included in user profile.  The apparatus 10 has a choice to make on whether to transmit the data based on its setting.  That is, if it is not set accordingly or it doesn’t have a corresponding capability for processing the setting, the data would not be transmitted.)].  
For a redundant teaching on transmitting data based on matching setting/profile, Ogino also discloses: a controller configured to determine whether to transmit image forming data to a distribution server based on whether the at least some of the profile information matches the setting information received [p0045, p0062 (When received proxy information including setting information matches the stored one data is transmitted.  Further a disabled proxy setting indicating unmatched setting comparing to received one prevents transmission.)].
Therefore, given Liao and Ogino’s prescription on whether to transmit image data to an external device based on comparison of received setting to setting on the device, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the all to perform data process or transmission based on stored and user selected setting for increased stability and consistency. 	Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Sato further teaches: The apparatus according to claim 1, further comprising: an image forming unit configured to form an image based on the image forming data in response to the controller determining not to transmit the image forming data to the distribution server [page 3: p02].
Regarding claim 3 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Sato further teaches: The apparatus according to claim 1, wherein the communication unit is further configured to store the setting information received from the terminal in the memory [page 6: p06].

Regarding claim 5 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Sato does not specify type of setting information.  In the same field of endeavor, Liao teaches: The apparatus according to claim 1, wherein the setting information includes information indicating at least one of: a type, a name, or a version of an application stored in the terminal [p0019 (color & shade application and/or paper layout application)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to include process application information for identification and recognition purpose. 	Regarding claim 6 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Sato does not specify type of setting information.  In the same field of endeavor, Liao teaches: The apparatus according to claim 1, wherein the setting information includes information for identifying at least one of the terminal or the type of the terminal, and information indicating at least one of the versions of the terminal [p0019 (Computer ID/name and IP address represent a connected terminal; and version would also be an obvious alternative to be included for differentiating a device.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to include connected device information for pairing and recognition purpose. 	Regarding claim 7 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Sato does not specify type of setting information.  In the same field of endeavor, Liao teaches: The apparatus according to claim 1, wherein the setting information includes information indicating a file format of the image forming data [p0019].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to include a file format as a part of setting information for application matching and data processing purpose.
Regarding claim 8 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Sato further teaches: The apparatus according to claim 2, further comprising: an operation input unit configured to receive an operation input by a user, wherein the control unit receives image forming data from the distribution server in response to the operation input, and the image forming unit forms an image based on the image forming data received from the distribution server [page 2: p13-p14].
Claim 9 (currently amended) has been rejected with regard to claim 1. 	Claim 10 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Sato’s further teaching on: A non-transitory recording medium storing a program for causing a computer of an image forming apparatus to execute [page 3: p04].

 	Claims 11 and 13-15 (original), the rationale applied to the rejection of claim 9 has been incorporated herein.  Claims 11 and 13-15 have been analyzed and rejected with regard to claims 2 and 5-7 respectively. 	
Claim 12 (currently amended), the rationale applied to the rejection of claim 9 has been incorporated herein.  Liao further teaches: The method according to claim 9, wherein the profile information includes a criterion for the determination [p0020].

Conclusion
5.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
6.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674